Title: To George Washington from Brigadier General Anthony Wayne, 5 October 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear General
          Light Infantry Camp near Haverstraw Forge [N.Y.]5th Octr 1779
        
        The moment I recd your favor of the 3rd Instant which was not u[n]til 11 OClock yesterday—I orderd out a Covering party & took with me some field Officers, under an Escort of a few Dragoons—& proceeded to the place where Genl Du Portail was to be—but he had gone away about a half an hour before we arrived.
        I immediately detached a Light Horse who returned without coming up with him after he had followed several miles—I cou’d wish that the General had sent me a note as we were not more than three Miles distant from him, & any of the Inhabitants where he was could either have carried it or Conducted him to our Camp—howevver we will undertake to give your Excellency full Satisfaction as to the distances from the different points of Attack together with the Respective Elevations on Condition that you will please to direct the Theodolite & Chain which we took at Stoney point to be sent to us by the Dragoon who delivers this—I believe the Needle is lost—but there is more dependance on the limb of the theodolite then can possibly be placed on any Needle as it is not subject to attraction.
        I wish to have the Instruments tomorrow—as we shall make a grand forage in the Vicinity of Stoney Point, On thursday—& can effect both at the same time under cover of the troops.
        Agreeable to your Excellency’s Orders I had an Interview with Lord Stirling on friday Evening & again on Saturday morning but could not be understood as to the position which part of his Troops should take in order to Cover my right, & Mutually to support each Other—he was decidedly of Opinion that paramus or its vicinity was the most Ellegeble position for that purpose—& acordingly marched in full force for that post on Sunday Morning where the troops still remain distant about fifteen Miles from our Camp—I was to have met his Lordship at paramus that Evening to Consult further on the Occation—which I neglected on hearg that he remained behind at his

former Quarters & thinking it my duty first to secure my own Corps—which I have done by taking a position that Effectually guards us against a Surprise & ensures a safe retreat in case of Necessity.
        as soon as the forage & the other buisness is Effected I shall again Attend him—but as he is perfectly acquainted with the Country—I can’t pretend to advise him—altho’ (as a Military-man) I can’t think that 16 Miles is a proper Supporting distance when the Situation of the Enemy as well as our own are Maturely Considered.
        I have a patrole Constantly passing from Storms to the Dunderberg look out—so that no move of the Enemy can take place by Land on this side the River to West point, but what we shall discover & of which your Excellency may depend upon the Earliest Intelligence—but I think this is a Manoeuvre rather to be wished than expected—as they never will Commit themselves to the mountains with the Army in fron[t] & this Corps in their rear, without first Attempting us.
        by Intelligence from different Quarters I am led to believe that Lord Cornwallis with the troops said to have sailed are yet laying on board thier Shipping in the harbour of New York. I am your Excellency’s most Obt & very Hume Sert
        
          Anty Wayne
        
      